Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 9/07/2018 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Nos. 8,802,179 and 9,526,743 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-3, 17 and 19 (5 claims) are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael A Bondi on 2/12/2021.

The application has been amended as follows: 
Claim 1 is amended as follows:
At line 5 of the claim, insert –(FOS)– after “fructo-oligosaccharide”;
Delete lines 9 and 10;
At line 11 of the claim, replace “c)” with –b)– and delete the comma after “fructo-oligosaccharide”;
At line 13 of the claim, replace “d)” with –c)– ;
At line 14 of the claim, replace “the – one” with –the one–;
At line 1 of the second page of Claim 1, replace “e)” with –d)– ;
At line 4 of the second page of Claim 1, replace “f)” with –e)–;
At line 7 of the second page of Claim 1, replace “or acid” with –acid, or amino acid–
Claim 2 is amended as follows:
At line 1 of the claim, insert –the– after “wherein”
Claims 4-16 and 18 are cancelled

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070.  The examiner can normally be reached on M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGG POLANSKY/Examiner, Art Unit 1629  

/SAVITHA M RAO/Primary Examiner, Art Unit 1629